Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6313405 to Rinderer.
Regarding claim 1, Rinderer discloses an underfloor duct, provided under a floor of a railcar, for storing electric equipment including a cable, the underfloor duct comprising: 
a box (defined by 46 on the left and right as viewed in Fig. 6 and 27) which has a frame that projects upward (as evident from Fig. 6), and an opening 67 that opens downward (as evident from Fig. 6); and a lid 69 which closes the opening and forms a duct passage between the lid and the box (as evident from Fig. 6), wherein an end portion 49 of the box is located outside an end portion of the lid in a car width direction (as evident from Fig. 6). Examiner notes the intended use of being under a floor of a railcar as set forth in the preamble is not presently given patentable weight because the body of the claim does not breathe life into such or further correspond to such. Applicant may wish to set forth a limitation in the body of the claim to correspond to such in order for the subject matter in the preamble to receive patentable weight. 

Regarding claim 2, Rinderer discloses the duct of claim 1 wherein the box has a horizontal portion 50 that extends horizontally outward in the car width direction from the duct passage (as evident from Fig. 6), wherein the lid has a lid installation portion that extends horizontally outward in the car width direction from the duct passage, and wherein the horizontal portion and the lid installation portion are fastened by a fixture 72.  

Claim(s) 1 and 2 is/are additionally rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6810191 to Ferris et al.

Regarding claim 1, Ferris discloses an underfloor duct, provided under a floor of a railcar, for storing electric equipment including a cable, the underfloor duct comprising: 
a box (defined by 116 and 114 as viewed in Fig. 10 and 112) which has a frame that projects upward (as evident from Fig. 10), and an opening (portion covered by 118) that opens downward (as evident from Fig. 10); and a lid 118 which closes the opening and forms a duct passage between the lid and the box (as evident from Fig. 10), wherein an end portion (i.e. side wall) of the box is located outside an end portion of the lid in a car width direction (as evident from Fig. 10).
Regarding claim 2, Ferris discloses the duct of claim 1 wherein the box has a horizontal portion 154 that extends horizontally outward in the car width direction from the duct passage (as evident from Fig. 10), wherein the lid has a lid installation portion that extends horizontally outward in the car width direction from the duct passage, and wherein the horizontal portion and the lid installation portion are fastened by a fixture (assembly of 120 and 158).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rinderer in view of  US Patent 7344163 to Thompson.
Regarding claim 3, Rinderer discloses the duct of claim 2 further including:   a fixing plate 73 which is in surface contact with an upper surface of the horizontal portion (as evident from Fig. 6) and is positioned in an upward and downward direction with respect to the box (as evident from Fig. 6), the fixing plate having a projecting portion 77 that projects to a lower side with respect to a lower surface of the horizontal portion in a state of passing through a 19fastening hole 48 formed in the horizontal portion (as evident from Fig. 6). Rinderer does not disclose a seal member which is inserted between the horizontal portion and the lid installation portion. Thompson discloses such (see seal 40 in, for example, Fig. 4). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of protecting the wiring / cables within Rinderer from external elements such as water.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rinderer in view of US Patent 7780384 to Katou et al. (“Katou”).
Regarding claim 4, Rinderer in view of Thompson discloses the duct of claim 2 but does not clearly set forth whether the projecting portion 77 functioning as a spacer is threaded. Katou discloses a threaded spacer 9 threaded onto a bolt 51 along with a nut 105 (see Fig. 9; col. 2, lines 29-31). It would have been obvious to one of ordinary skill in the art to thread 77 with the motivation of, among other things, 74 and the nut.
Additional prior art: Examiner also notes US 6238282 setting forth a box, lid, seal, and fastener connection but the lid has a width which exceeds the width of the box. However, it appears that it would be reasonable to reconfigure the mating flange and box connection of such so that the box would exceed the width of the lid. However, in view of the art provided above, such analysis is not presently necessary and additional search and consideration of the prior art is needed. 
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT A BROWNE/               Primary Examiner, Art Unit 3617